                                           1   Jonah A. Grossbardt (State Bar No. 283584)
                                               SRIPLAW, P.A.
                                           2   1801 Century Park East
                                               Suite 1100
                                           3   Los Angeles, CA 90067
                                               323.364.6565 – Telephone
                                           4   561.404.4353 – Facsimile
                                               jonah.grossbardt@sriplaw.com
                                           5
                                               Attorneys for Plaintiff
                                           6   PAUL REIFFER

                                           7
                                                                          UNITED STATES DISTRICT COURT
                                           8
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                           9

                                          10   PAUL REIFFER,                                 ) Case No.: 4:19-cv-02165-HSG
                                                                                             )
                LOS ANGELES, CALIFORNIA




                                          11                   Plaintiff,                    )
SRIPLAW, P.A.




                                                                                             ) STIPULATION AND ORDER OF
                                          12          vs.                                    ) DISMISSAL
                                                                                             )
                                          13   SAN FRANCISCO LIMO, INC.,                     )
                                                                                             )
                                          14                   Defendant.                    )
                                                                                             )
                                          15

                                          16          Plaintiff PAUL REIFFER and Defendant SAN FRANCISCO LIMO, INC. by and

                                          17   through their undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby

                                          18   stipulate to the dismissal of the instant lawsuit, with prejudice, with each party to bear its

                                          19   own costs, attorneys’ fees and expenses.

                                          20          The parties request that the court retain jurisdiction to enforce the agreement.

                                          21   DATED: March 12, 2020

                                          22   /s/ Jonah A. Grossbardt                        /s/ Lawrence G. Townsend
                                               JONAH A. GROSSBARDT                            LAWRENCE G. TOWNSEND
                                          23   SRIPLAW, P.A.                                  LAW OFFICES OF LAWRENCE
                                                                                              TOWNSEND
                                          24


                                               STIPULATION OF DISMISSAL
                                               PAGE NO 1 OF 2                                                    CASE NO.: 4:19-CV-02165-HSG
                                           1   Attorneys for Plaintiff Paul Reiffer          Attorneys for San Francisco Limo, Inc.

                                           2
                                                                ATTESTATION OF CONCURRENCE IN FILING
                                           3
                                                      Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the
                                           4
                                               filing of this document has been obtained from each of the other signatories, which shall
                                           5
                                               serve in lieu of their signatures on the document.
                                           6
                                                                                                    By: /s/ Jonah A. Grossbardt
                                           7                                                        SRIPLAW, P.A.
                                                                                                    Attorneys for Plaintiff Paul Reiffer
                                           8

                                           9

                                          10                                            ORDER
                LOS ANGELES, CALIFORNIA




                                          11          Pursuant to stipulation of the parties, and Rule 41(a)(1)(A)(ii), IT IS HEREBY
SRIPLAW, P.A.




                                          12   ORDERED that the entire action herein be, and hereby is, DISMISSED WITH

                                          13   PREJUDICE, each party to bear its own attorneys’ fees and costs. The court shall retain

                                          14   jurisdiction to enforce the Agreement.

                                          15          Dated this 13th day of March, 2020

                                          16

                                          17
                                                                                                    Hon. Haywood S. Gilliam, Jr.
                                          18                                                        United States District Judge

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24


                                               STIPULATION OF DISMISSAL
                                               PAGE NO 2 OF 2                                                  CASE NO.: 4:19-CV-02165-HSG
